NONPRECEDENTIALȱDISPOSITION
                 ToȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱFed.ȱR.ȱApp.ȱP.ȱ32.1ȱ
ȱȱ

                United States Court of Appeals
                                 ForȱtheȱSeventhȱCircuitȱ
                                 Chicago,ȱIllinoisȱ60604ȱ
                                             ȱ
                               SubmittedȱJanuaryȱ16,ȱ2018*ȱ
                                DecidedȱJanuaryȱ24,ȱ2018ȱ
                                             ȱ
                                          Beforeȱ
ȱ
                       FRANKȱH.ȱEASTERBROOK,ȱCircuitȱJudgeȱ
                       ȱ
                       ILANAȱDIAMONDȱROVNER,ȱCircuitȱJudge
                       ȱ
                       DAVIDȱF.ȱHAMILTON,ȱCircuitȱJudgeȱ
ȱ
No.ȱ17Ȭ1006ȱ
ȱ
CHARLESȱW.ȱPOLLOCK,ȱ                       ȱ       AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱ
ȱ     PetitionerȬAppellant,ȱ                       CourtȱforȱtheȱCentralȱDistrictȱofȱIllinois.
ȱ                                                  ȱ
ȱ     v.ȱ                                          No.ȱ16ȬCVȬ1020ȱ
ȱ                                                  ȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ                         JamesȱE.ȱShadid,ȱ
ȱ     RespondentȬAppellee.ȱ                        ChiefȱJudge.ȱ
                                               ȱ

                                         OȱRȱDȱEȱRȱ

        Afterȱweȱaffirmedȱhisȱconvictionȱandȱ20Ȭyearȱsentenceȱforȱunlawfulȱpossessionȱofȱ
aȱfirearmȱbyȱaȱfelon,ȱunlawfulȱpossessionȱofȱammunitionȱbyȱaȱfelon,ȱandȱattemptedȱ
witnessȱtampering,ȱseeȱUnitedȱStatesȱv.ȱPollock,ȱ757ȱF.3dȱ582,ȱ586ȱ(7thȱCir.ȱ2014),ȱCharlesȱ
Pollockȱfiledȱaȱcollateralȱattackȱunderȱ28ȱU.S.C.ȱ§ȱ2255.ȱWeȱgrantedȱPollockȱaȱcertificateȱofȱ
appealabilityȱallowingȱhimȱtoȱappealȱhisȱclaimȱthatȱhisȱattorneyȱprovidedȱ
constitutionallyȱdeficientȱrepresentationȱatȱtheȱsentencingȱhearing.ȱBecauseȱPollock’sȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
*ȱWeȱhaveȱagreedȱtoȱdecideȱthisȱcaseȱwithoutȱoralȱargumentȱbecauseȱtheȱbriefsȱandȱ

recordȱadequatelyȱpresentȱtheȱfactsȱandȱlegalȱarguments,ȱandȱoralȱargumentȱwouldȱnotȱ
significantlyȱaidȱtheȱcourt.ȱSeeȱFED.ȱR.ȱAPP.ȱP.ȱ34(a)(2)(C).ȱ
No.ȱ17Ȭ1006ȱ                                   ȱ                                      Pageȱ2ȱ
ȱ
attorneyȱexercisedȱprofessionalȱjudgmentȱinȱnotȱcallingȱcertainȱwitnesses,ȱtheȱ
ineffectiveȬassistanceȱclaimȱfails,ȱandȱweȱaffirmȱtheȱdenialȱofȱhisȱ§ȱ2255ȱmotion.ȱ

       InȱJuneȱ2011,ȱPollockȱwentȱwithȱhisȱthenȬgirlfriend,ȱKimȱBowyer,ȱtoȱhisȱmother’sȱ
homeȱtoȱretrieveȱsomeȱofȱhisȱguns,ȱwhich,ȱbecauseȱofȱaȱfelonyȱconvictionȱforȱaggravatedȱ
stalking,ȱPollockȱwasȱnotȱallowedȱtoȱpossess.ȱTheyȱcarriedȱseveralȱgunsȱoutȱofȱtheȱhouseȱ
andȱplacedȱthemȱinȱtheȱtrunkȱofȱPollock’sȱcar.ȱ ȱ

       Oneȱmonthȱlater,ȱBowyerȱcalledȱtheȱpoliceȱandȱreportedȱthatȱPollockȱhadȱforcedȱ
herȱoutȱofȱherȱhome,ȱdraggedȱherȱintoȱhisȱcar,ȱdroveȱtoȱhisȱhouse,ȱandȱthenȱrapedȱher.ȱ
AfterwardsȱPollockȱfellȱintoȱaȱdepressedȱstate,ȱrecountingȱallȱtheȱevidenceȱofȱkidnappingȱ
andȱrapeȱthatȱsheȱhadȱagainstȱhim,ȱandȱguessedȱthatȱherȱdaughterȱalreadyȱhadȱcalledȱtheȱ
police.ȱBowyerȱfirstȱtoldȱtheȱpoliceȱthatȱPollockȱsaidȱheȱwasȱgoingȱtoȱkillȱhimselfȱwithȱtheȱ
pistolȱheȱhadȱinȱtheȱgarage,ȱbutȱwhenȱsheȱdescribedȱtheȱincidentȱtoȱpoliceȱaȱsecondȱtime,ȱ
BowyerȱsaidȱthatȱPollockȱsuggestedȱtheyȱbothȱcommitȱsuicide.ȱ ȱ

       Pollockȱwasȱarrestedȱafterȱtheȱpoliceȱfoundȱammunitionȱinȱhisȱhomeȱinȱtheȱcourseȱ
ofȱinvestigatingȱBowyer’sȱcomplaint.ȱTheyȱlaterȱfoundȱgunsȱthatȱPollockȱhadȱstoredȱatȱ
hisȱhomeȱbecauseȱtheyȱmonitoredȱPollock’sȱcallȱtoȱhisȱfriendȱToddȱClayesȱandȱheardȱ
PollockȱaskȱClayesȱtoȱremoveȱtheȱ“stereo”ȱfromȱhisȱcar.ȱWhenȱquestionedȱbyȱtheȱpolice,ȱ
ClayesȱadmittedȱtoȱretrievingȱtheȱgunsȱatȱPollock’sȱrequest.ȱ ȱ

       Pollockȱwasȱprosecutedȱinȱstateȱcourtȱandȱwasȱacquittedȱofȱallȱchargesȱrelatedȱtoȱ
theȱkidnappingȱandȱrapeȱofȱBowyer.ȱButȱaȱfederalȱgrandȱjuryȱindictedȱPollockȱforȱ
unlawfulȱpossessionȱofȱaȱfirearmȱandȱunlawfulȱpossessionȱofȱammunition.ȱLater,ȱheȱalsoȱ
wasȱchargedȱwithȱattemptedȱwitnessȱtamperingȱbecauseȱheȱsentȱaȱletterȱtoȱClayesȱ
encouragingȱhimȱtoȱdodgeȱaȱsubpoenaȱtoȱtestifyȱatȱPollock’sȱfederalȱtrial.ȱAtȱtrial,ȱaȱjuryȱ
foundȱPollockȱguiltyȱofȱallȱthreeȱoffenses.ȱ

        ThreeȱattorneysȱrepresentedȱPollockȱalongȱtheȱway.ȱInȱthisȱappealȱweȱfocusȱsolelyȱ
onȱattorneyȱAnthonyȱVaupel,ȱwhoȱrepresentedȱPollockȱduringȱtheȱsixȱmonthsȱprecedingȱ
theȱtrial,ȱatȱtrial,ȱandȱatȱtheȱsentencingȱhearing.ȱ(AlthoughȱPollock’sȱ§ȱ2255ȱmotionȱraisedȱ
claimsȱaboutȱhisȱotherȱattorneys,ȱandȱinȱhisȱappellateȱbrief’sȱquestionȱpresentedȱheȱ
mentionsȱotherȱstagesȱofȱtheȱcase,ȱPollockȱfocusesȱexclusivelyȱonȱVaupel’sȱperformanceȱ
atȱsentencingȱinȱtheȱbodyȱofȱhisȱbrief.)ȱ ȱ

       Atȱtheȱsentencingȱhearing,ȱBowyerȱtestifiedȱatȱlengthȱaboutȱtheȱabductionȱandȱ
rape.ȱTheȱpartiesȱhadȱagreedȱnotȱtoȱdiscussȱthatȱeventȱatȱtrial,ȱbutȱitȱwasȱrelevantȱtoȱtheȱ
sentencingȱstageȱbecauseȱtheȱgovernmentȱrecommendedȱthatȱtheȱjudgeȱapplyȱtheȱ
No.ȱ17Ȭ1006ȱ                                 ȱ                                        Pageȱ3ȱ
ȱ
crossȬreferenceȱinȱU.S.S.G.ȱ§ȱ2K2.1(c).ȱUnderȱthatȱsection,ȱtheȱdistrictȱcourtȱassignsȱaȱ
higherȱbaseȱoffenseȱlevelȱwhenȱtheȱdefendantȱusedȱorȱpossessedȱtheȱfirearmȱ“inȱ
connectionȱwithȱtheȱcommissionȱorȱattemptedȱcommissionȱofȱanotherȱoffense.”ȱU.S.S.G.ȱ
§ȱ2K2.1(c)(1)(A).ȱTheȱgovernmentȱarguedȱthatȱtheȱdistrictȱjudgeȱshouldȱconsultȱtheȱ
guidelineȱforȱcriminalȱsexualȱabuseȱbecauseȱofȱtheȱkidnappingȱandȱrape.ȱ ȱ

       VaupelȱarguedȱthatȱtheȱcrossȬreferenceȱforȱcriminalȱsexualȱabuseȱshouldȱnotȱbeȱ
appliedȱbecauseȱtheȱgovernmentȱhadȱnotȱshownȱbyȱaȱpreponderanceȱofȱtheȱevidenceȱthatȱ
heȱhadȱcommittedȱcriminalȱsexualȱabuse,ȱespeciallyȱinȱlightȱofȱtheȱstateȬcourtȱacquittal.ȱ
Theȱconductȱalsoȱwasȱnotȱ“temporallyȱproximate”ȱtoȱPollock’sȱpossessionȱofȱanyȱfirearm,ȱ
Vaupelȱargued,ȱbecauseȱBowyerȱtestifiedȱthatȱsheȱdidȱnotȱseeȱaȱfirearmȱtheȱnightȱofȱtheȱ
sexualȱabuse.ȱAtȱmost,ȱVaupelȱinsisted,ȱPollockȱmentionedȱthatȱheȱhadȱaȱgunȱandȱ
suggestedȱtheyȱbothȱcommitȱsuicide.ȱVaupelȱalsoȱattemptedȱtoȱdiscreditȱBowyerȱbyȱ
pointingȱoutȱinconsistenciesȱinȱherȱtestimony.ȱHeȱemphasizedȱthatȱBowyerȱhadȱtestifiedȱ
inconsistentlyȱaboutȱanotherȱincidentȱearlierȱthatȱyearȱwhenȱPollockȱallegedlyȱstoleȱherȱ
truck.ȱBowyerȱhadȱalsoȱsaidȱunderȱoathȱthatȱsheȱneverȱcommunicatedȱbyȱtextȱmessageȱ
withȱPollock,ȱbutȱthenȱtestifiedȱthatȱPollockȱsentȱherȱthreateningȱtextȱmessages.ȱ ȱ

      TheȱjudgeȱappliedȱtheȱcrossȬreference,ȱreasoningȱthatȱBowyer’sȱtestimonyȱ
adequatelyȱshowedȱthatȱPollockȱhadȱthreatenedȱherȱwithȱaȱmurderȬsuicideȱbyȱ
mentioningȱhisȱpistolȱshortlyȱafterȱheȱforcedȱherȱtoȱhaveȱsexȱwithȱhim.ȱTheȱjudgeȱ
sentencedȱPollockȱtoȱ240ȱmonths’ȱimprisonment,ȱconsistingȱofȱthreeȱ120Ȭmonthȱ
sentences,ȱtwoȱofȱwhichȱ(theȱfelonȬinȬpossessionȱconvictions)ȱwouldȱrunȱconcurrently.ȱ
WeȱaffirmedȱPollock’sȱsentenceȱonȱappeal.ȱPollock,ȱ757ȱF.3dȱatȱ590–93.ȱ ȱ

       Pollockȱfiledȱaȱmotionȱtoȱvacate,ȱsetȱaside,ȱorȱcorrectȱhisȱsentenceȱunderȱ
28ȱU.S.C.ȱ§ȱ2255,ȱarguingȱthatȱheȱreceivedȱineffectiveȱassistanceȱofȱcounselȱinȱviolationȱofȱ
theȱSixthȱAmendmentȱatȱeveryȱstageȱofȱhisȱcase.ȱTheȱjudgeȱdirectedȱtheȱgovernmentȱtoȱ
respond,ȱandȱtheȱgovernmentȱprovidedȱaffidavitsȱfromȱeachȱofȱPollock’sȱattorneysȱ
denyingȱtheȱallegations.ȱInȱanȱaddendumȱtoȱhisȱreplyȱbrief,ȱPollockȱspecifiedȱthatȱ
Vaupel’sȱperformanceȱatȱsentencingȱwasȱdeficientȱbecauseȱheȱfailedȱtoȱcallȱwitnessesȱ
whoȱcouldȱhaveȱdiscreditedȱBowyer’sȱtestimony.ȱPollockȱfocusedȱonȱJackȱStrader,ȱaȱ
formerȱboyfriendȱofȱBowyer,ȱwhoȱwouldȱtestifyȱthatȱsheȱhadȱfalselyȱaccusedȱhimȱofȱ
harmingȱherȱoverȱaȱdecadeȱearlier.ȱTheȱdistrictȱjudgeȱdeniedȱPollock’sȱmotion;ȱtheȱjudgeȱ
explainedȱthatȱPollockȱhadȱprovidedȱnoȱevidenceȱtoȱsupportȱhisȱallegations,ȱsuchȱasȱaȱ
swornȱaffidavitȱorȱStrader’sȱprofferedȱtestimonyȱfromȱtheȱstateȬcourtȱtrial.ȱWeȱgrantedȱ
Pollock’sȱrequestȱforȱaȱcertificateȱofȱappealability,ȱallowingȱhimȱtoȱproceedȱonȱhisȱclaimȱ
thatȱsentencingȱcounselȱwasȱconstitutionallyȱdeficient.ȱ ȱ
No.ȱ17Ȭ1006ȱ                                    ȱ                                     Pageȱ4ȱ
ȱ
        InȱevaluatingȱtheȱdenialȱofȱPollock’sȱ§ȱ2255ȱmotion,ȱweȱreviewȱtheȱdistrictȱcourt’sȱ
factualȱfindingsȱforȱclearȱerrorȱandȱitsȱlegalȱconclusionsȱdeȱnovo.ȱSeeȱSuggsȱv.ȱUnitedȱ
States,ȱ513ȱF.3dȱ675,ȱ678ȱ(7thȱCir.ȱ2008).ȱWeȱanalyzeȱPollock’sȱineffectiveȬassistanceȱclaimȱ
byȱaskingȱ(1)ȱwhetherȱheȱshowedȱthatȱ“counsel’sȱrepresentationȱfellȱbelowȱanȱobjectiveȱ
standardȱofȱreasonableness”ȱandȱ(2)ȱwhetherȱ“thereȱisȱaȱreasonableȱprobabilityȱthat,ȱbutȱ
forȱcounsel’sȱunprofessionalȱerrors,ȱtheȱresultȱofȱtheȱproceedingȱwouldȱhaveȱbeenȱ
different.”ȱStricklandȱv.ȱWashington,ȱ466ȱU.S.ȱ668,ȱ688,ȱ694ȱ(1984).ȱ ȱ

        Onȱappeal,ȱPollockȱfirstȱarguesȱthatȱVaupelȱprovidedȱineffectiveȱassistanceȱofȱ
counselȱatȱsentencingȱbecauseȱheȱdidȱnotȱcallȱStraderȱasȱaȱwitness.ȱHeȱalsoȱcontends,ȱforȱ
theȱfirstȱtime,ȱthatȱVaupelȱshouldȱhaveȱcalledȱShandelleȱHendersonȱ(Bowyer’sȱdaughter)ȱ
andȱtheȱtwoȱpoliceȱofficersȱwhoȱrespondedȱtoȱherȱphoneȱcallȱreportingȱherȱmother’sȱ
kidnapping.ȱHenderson,ȱaccordingȱtoȱPollock,ȱadmittedȱatȱtheȱstateȱtrialȱthatȱBowyerȱhadȱ
encouragedȱherȱtoȱfalsifyȱherȱtestimony;ȱitȱisȱnotȱclearȱwhatȱfavorableȱtestimonyȱheȱ
supposedȱtheȱofficersȱwouldȱgive.ȱHeȱassertsȱthatȱVaupel’sȱaffidavitȱisȱsoȱvagueȱthatȱitȱ
compelsȱtheȱconclusionȱthatȱVaupelȱdidȱnotȱinvestigateȱtheseȱpotentialȱwitnesses.ȱPollockȱ
alsoȱfaultsȱVaupelȱforȱnotȱarguingȱthatȱhisȱcriminalȱhistoryȱcategoryȱforȱsentencingȱ
purposesȱshouldȱhaveȱbeenȱIII,ȱnotȱIV.ȱ ȱ

       BasedȱonȱtheȱrecordȱbeforeȱusȱweȱcannotȱconcludeȱthatȱVaupelȱprovidedȱ
ineffectiveȱassistanceȱofȱcounselȱbyȱnotȱcallingȱStrader.ȱInȱhisȱaffidavit,ȱVaupelȱstatesȱthatȱ
heȱreviewedȱtheȱtranscriptsȱofȱtheȱstateȬcourtȱtrialȱandȱthatȱheȱmetȱandȱtalkedȱtoȱ“variousȱ
witnesses.”ȱStraderȱisȱnotȱnamed,ȱbutȱthatȱdoesȱnotȱmeanȱthatȱ“weȱhaveȱtoȱconclude,”ȱasȱ
Pollockȱargues,ȱthatȱVaupelȱneverȱinvestigatedȱwhetherȱStraderȱwouldȱprovideȱhelpfulȱ
testimony.ȱHisȱchoiceȱnotȱtoȱcallȱStraderȱseemsȱtoȱhaveȱbeenȱstrategic;ȱVaupelȱaversȱthatȱ
“noȱwitnessesȱsupportedȱMr.ȱPollock’sȱversionȱofȱeventsȱorȱsubstantiallyȱrefutedȱanyȱ
aspectȱofȱtheȱgovernment’sȱcase.”ȱUnitedȱStatesȱv.ȱWilliams,ȱ106ȱF.3dȱ1362,ȱ1367ȱ(7thȱCir.ȱ
1997)ȱ(Aȱlawyer’sȱ“decisionȱnotȱtoȱcallȱaȱwitnessȱatȱsentencingȱisȱstrategicȱandȱisȱ
‘generallyȱnotȱsubjectȱtoȱreview.’”)ȱVaupelȱhadȱnoȱobligationȱtoȱcallȱeveryȱpotentialȱ
witness,ȱparticularlyȱonȱaȱcollateralȱissue.ȱ

        Pollock’sȱargumentsȱthatȱVaupelȱshouldȱhaveȱcalledȱBowyer’sȱdaughterȱandȱtheȱ
policeȱofficersȱtoȱtestifyȱatȱtheȱsentencingȱhearingȱareȱdefaulted.ȱPollockȱdidȱnotȱmentionȱ
Bowyer’sȱdaughterȱinȱanyȱofȱhisȱdistrictȱcourtȱfilings,ȱandȱsaidȱonlyȱthatȱVaupelȱ“couldȱ
haveȱcalled”ȱtheȱpoliceȱofficers.ȱPollockȱhasȱnotȱshownȱthatȱheȱhasȱcauseȱforȱtheȱdefault,ȱ
orȱthatȱheȱwasȱprejudiced.ȱSeeȱMcCoyȱv.ȱUnitedȱStates,ȱ815ȱF.3dȱ292,ȱ295ȱ(7thȱCir.),ȱcert.ȱ
denied,ȱ137ȱS.ȱCt.ȱ260ȱ(2016).ȱ
No.ȱ17Ȭ1006ȱ                                  ȱ                                    Pageȱ5ȱ
ȱ
        Butȱevenȱifȱweȱwereȱtoȱconsiderȱtheseȱarguments,ȱtheyȱwouldȱfail.ȱPollockȱgivesȱusȱ
noȱreasonȱtoȱquestionȱVaupel’sȱassertionȱthatȱnoȱwitnessȱhadȱfavorableȱtestimonyȱtoȱgiveȱ
atȱtheȱsentencingȱhearing,ȱandȱitȱtakesȱmoreȱthanȱPollock’sȱbaldȱassertionsȱtoȱshowȱthatȱ
theȱsentencingȱpictureȱwouldȱhaveȱlookedȱdifferentȱwithȱtheȱtestimonyȱofȱtheseȱ
witnesses.ȱSeeȱStrickland,ȱ466ȱU.S.ȱatȱ699–700.ȱ

       Toȱbolsterȱhisȱclaims,ȱPollockȱfiledȱaȱmotionȱinȱthisȱcourtȱtoȱsupplementȱtheȱrecordȱ
withȱanȱaffidavitȱfromȱStraderȱstatingȱthatȱBowyerȱwrongfullyȱaccusedȱStraderȱofȱ
domesticȱviolenceȱinȱ1998.ȱButȱthisȱaffidavitȱwasȱnotȱomittedȱfromȱtheȱrecordȱonȱappealȱ
“byȱerrorȱorȱaccident,”ȱFED.ȱR.ȱAPP.ȱP.ȱ10(e)(2)(C);ȱitȱisȱnotȱinȱtheȱrecordȱbecauseȱitȱwasȱ
neverȱfiledȱinȱtheȱdistrictȱcourtȱandȱPollockȱdidȱnotȱaskȱtheȱdistrictȱjudgeȱforȱleaveȱtoȱ
supplementȱtheȱrecord.ȱSeeȱMidwestȱFenceȱCorp.ȱv.ȱUnitedȱStatesȱDepȇtȱofȱTrans.,ȱ840ȱF.3dȱ
932,ȱ946ȱ(7thȱCir.ȱ2016)ȱ(explainingȱthatȱFed.ȱR.ȱApp.ȱP.ȱ10(e)ȱprovidesȱnoȱgroundȱforȱ
appellateȱcourtȱtoȱadmitȱonȱappealȱanyȱdocumentȱwhichȱwasȱnotȱmadeȱaȱpartȱofȱtheȱ
recordȱinȱtheȱdistrictȱcourt.).ȱPollock’sȱmotionȱtoȱsupplementȱtheȱrecordȱisȱdenied.ȱ ȱ ȱ

       WeȱhaveȱconsideredȱPollock’sȱotherȱargumentsȱ(includingȱhisȱclaimȱthatȱVaupelȱ
shouldȱhaveȱobjectedȱtoȱtheȱcriminalȱhistoryȱcategory,ȱanȱobjectionȱthatȱVaupel,ȱinȱfact,ȱ
madeȱinȱhisȱsentencingȱmemorandum)ȱandȱconcludeȱthatȱnoneȱhasȱmerit.ȱTherefore,ȱtheȱ
decisionȱofȱtheȱdistrictȱcourtȱisȱAFFIRMED.ȱ ȱ ȱ       ȱ      ȱ      ȱ     ȱ       ȱ       ȱ